      Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 1 of 7 PageID #: 40
 •v




.\J
                                                          U.S. Department of Justice


                                                          United States Attorney
                                                          Eastern District ofNew York

      MEG:JMS/DGR/NJM                                     271 Cadman Plaza East

      F.#2018R01784                                       Brooklyn, New York 11201




                                                          August 13, 2019

      By ECF


      The Honorable Steven M. Gold
      United States Magistrate Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                    Re:     United States v. Tawanna Milliard, et al.
                            Griminal Docket No. 19-358


      Dear Judge Gold:

                     The government respectfully submits this letter to set forth the govermnent's
      position with respect to bail as to the defendants in the above-captioned case. Tyquan
      Milliard ("Tyquan")recently began serving a ten-year term of incarceration in a state facility
      following his conviction for robbery in New York State, and is tlius not eligible for release.'
      For the reasons discussed below, there is a serious risk that Tawanna Milliard ("Tawanna")
      will attempt to obstructjustice and intimidate and interfere with witnesses if released. This
      risk cannot be adequately offset absent a substantial bond and meaningful restrictions on her
      libeity, including home detention, monitoring of any and all of her electronic devices,
      including but not limited to, computers, smart phones and other telephones, and a total
      restriction of her contact with any member or known associate of the Bloods street gang.
      Absent such conditions, detention is appropriate.

                                             BACKGROUND

                    Tawanna is a United States Department of Justice ("DOJ")employee who
      works in an administrative role in the United States Attorney's Office for the District of New

            'According to records maintained by the New York State Department of Corrections
      and Community Supervision, Tyquan's earliest release date is November 28, 2027. The
      government's letter therefore addresses the bail considerations as they apply to his mother
      and co-defendant, Tawamra Milliard. The same considerations would apply with equal, if not
      greater, force to Tyquan if he were in a position to petition the court for bail.
 Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 2 of 7 PageID #: 41




Jersey. She is charged with committing crimes over a two-and-a-half year period, and doing
so in conjunction with, and on behalf of, her son and co-defendant Tyquan, also known as
"TK," who is a member of the 5-9 Brims set of the Bloods sti'eet gang. As set forth below,
Tawanna repeatedly took steps to protect the interests of the 5-9 Brims at large by working to
identify and expose cooperating witnesses.

    A. Use of Government Equipment to Identify Possible Cooperating Witnesses in 2016

                The government's evidence will prove that in 2016, at the direction of a high-
ranking member of the 5-9 Brims, Tawanna used her DOJ-issued equipment to conduct
computer searches to determine whether certain individuals were cooperating with law
enforcement. At the time, her son Tyquan was serving a six-year sentence in New York State
prison following his conviction for possession of a loaded fireaim. Recorded prison calls
reflect that in or about April 2016, Tyquan got into a dispute with a high-ranking 5-9 Brims
member ("Brim-l"). On or about April 20, 2016, in a telephone call with Tyquan, Tawanna
confirmed that she had "looked up"^ gang members' criminal cases at the request of Brim-l,
who believed that Tawanna could find out if somebody "snitched" ["i.e.. provided information
to law enforcement]. Tawarma reported to her son,in sum and substance and in part,"ifthere's
not a [court] transcript I can't see it," but admitted that she had looked up the names anyway,
and that after she did so, Brim-l stopped "calling [Tawanna] back." Tawanna indicated that
her search showed that neither ofthe people Brim-l named as federal defendants had a case in
federal court, which Tawanna described as "a red flag." During those calls, Tyquan expressed
irritation that Brim-l had involved Tawanna.

              Over a week later, Tawanna had another call with Tyquan about Brim-l. That
same day, Tawanna logged into her DOJ Lexis/Nexis account from an official DOJ IP address
and queried multiple variations of Brim-l's name, searching for personally identifying
information about Brim-l. The next day, Tawanna spoke to her son and told him, in sum and
substance and in pail, that she thought Brim-l was "really trying to jam my son up .... I don't
even know iff can just sit down for this one." Tawanna told Tyquan the spelling of Brim-l's
name and the general location of Brim-l's physical address, using information learned during
Tawanna's unauthorized queries of protected systems from DOJ computer systems.

              Subsequent calls between Tawanna and Tyquan included discussions of
possible ways to hann Brim-l and an associate of Brim-l, including discussions about which
gang members would be willing to "do something" to Brim-l despite Brim-l's status within
the gang. Based on the context of the calls, it is apparent that Tawarma and Tyquan were
discussing which gang members would be willing to use violence against Brim-l. During the
conversations, Tawanna used the colloquial term "hats" to refer to members ofthe 5-9 Brims.^


       ^ All quotations are taken from draft transcripts that are subject to change.

       ^ The government is not aware of any evidence that Tyquan or Tawanna subsequently
tried to assault Brim-l.
     Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 3 of 7 PageID #: 42




               bhclY Postin;. Video on YnuTube to Fvpnse Possible rnoperatmo Winiess in 7ni g
    publicly availaHe%*vSe™Sposfa™T, sTate ""i                                               »=«'e
    pending robbery case by uploading it to YouTub^^"h^iJT                      co-defendant in a
    the co-defendant was "snitching" Tvauan had hp ^
   5a cellular telephone store fn Montieell^ New^Trr
   "Monticello Robbery"). An investiafltmn ' i ^ u                     about May 11, 2018 (the
   federal indictment as "John Doe" committed^th^ a^/t        ^ person identified in the
   brandishing a BB gun, demandina Annie iPhn ^          Robbery by entering the store
   another co-conspirator, "Jane Doe" was waihnt^n^^^^"?        ^ getaway cai- in which
   scene, law enforcement officers pm-sued them A ,           ^ peipetrators' flight from the
   all thr-ee co-eonspirators were SrS^^                                              Thereafter,
   enforcement—including to a^d^rd aglnrwhjf^d^^^?^^'                          statements to law
  investigation-after their arrests JoS                                       ^ federal
  involvement in the Monticello Robbery and his role h!1hSVR'^''''T;.'""n
  that Tyquan was a prominent member of th^ 5 9 R.             T\         ^^^^er stated
  Brims, and asseftedthatJohnDoeldll^^^^^^^                                 of the 5-9
  the case against Tyquin orilwTdldlaircauf                           ^a Tawanna discussed
  a statement to law enforcement Tvoui mid                                  ^ohn Doe had made
  because John Doe "toll'         Ttl ti t                                   to do some time-
  interview.                                ''^^od that he had not yet obtained a copy of the

 and Jane Doe's ^deotaped intervie^sTs^iscov^^^^                    obtained copies ofJohn Doe
 to as "ammunition." Tyquan spoke to Tawanna^th ^A                  case, which Tyquan referred
 video to YouTube. Shortly thereafter, Tawanna dM exactiy
 were uploaded to YouTube to a newlv reaktereH            that. The videotaped statements
 The account was created 1n1 Ihe        ^                            "primetime59brim."
Tawaima's cable account wliil Ja) T T                                          associated with
.hat sa^e day. GooTr^Xn                                                                E-hec
same IP address. Tawanna logged into her account         tT                 accessed from the
was still logged in, further confrming thafste wSthe one                              account
the video was posted from that network.                              °™ network the day that

Member SmtclSlgX\"XhTrXrtkX                            M

officer                                                    'P P""                       an
 Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 4 of 7 PageID #: 43




terni "snitching" is a commonly used derogatoiy slang term for a person who provides
infonnation to law enforcement about criminal conduct; paperwork obtained from the 5-9
Brims reveals that"No Snitching" is the gang's first rule. As explained by multiple witnesses
during the course of the government's investigation, people who cooperate with law
enforcement in any way are branded as "snitches" among 5-9 Brims members and must be
punished with physical attacks or even death.

               Also on August 5, 2018, Tyquan directed a third person to threaten Jane Doe
about the release ofher video, and Tawanna agreed to send the video to that third person. Later
on August 5, 2018, Jane Doe's video was posted to YouTube,using the title"NYC Brim Gang
Member Snitching," followed by John Doe's Facebook name.^

              After the publication of the YouTube videos, Jane Doe began receiving threats,
including through her telephone and Faeebook account. Some threats included videos
intimating people were coming to Jane Doe's house to retaliate against her. The New York
City Police Department("NYPD")was alerted, and measures were taken to secure Jane Doe's
safety.

              Similarly, although he was incarcerated, John Doe began receiving death threats
from other inmates who were members or associates of the Bloods street gang. The Federal
Bureau of Investigation ("FBI") also received information about death threats that had been
made against John Doe's family and, as a result, measures were taken to secure John Doe's
family members.

              In or about September 2018, law enforcement officers executed a search of
Tawanna's residence and obtained numerous electronic devices—some of which had the John
Doe and Jane Doe video interviews stored on them. In addition, electronic artifacts of
apparently deleted files were recovered, including an email from Google to a "Tawanna
Hilliard" Google email address that stated,"Tawanna Hilliard has shared this video with you";
the message was linked to the YouTube page containing the video of John Doe's post-arrest
interview. Also found on the laptop was a screenshot of a Facebook page that included
messages by users harassing Jane Doe and calling her a "rat" [i.e., a person who provided
information to law enforcement]. Notably, the Facebook messages depicted in the screenshot
were dated after tire posting ofthe YouTube videos. Also discovered at Tawanna's apartment
was paperwork relating to the 5-9 Brims, including the so-called BMW-list—a list of the
"Brim's Most Wanted," or the gang's list of targets.

              In text messages obtained pursuant to a judicially-authorized search of tlie
electronic devices found at her apartment, Tawanna shared with a number of her contacts her
disappointment that Tyquan "has no line of defense because his co-d told everything." After
the videos were posted, she told a number of different contacts that "there's more [videos],"


       ^ Although Tawaima facilitated the posting of the Jane Doe video, she is not believed
to have posted it to YouTube.
Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 5 of 7 PageID #: 44




and that what was posted was "the tip ofthe iceberg " In another message, Tawanna noted
that John Doe was "giving up murders, victims, shooters and all. .. SMH."^
               After the search of Tawanna's residence, Tyquan sent a series of letters to
various recipients, including the FBI and a senior Assistant United States Attorney in the
Eastern District of New York. These letters implicated Tyquan in the upload of the videos
(even though he was incarcerated at the time) and indicated that, if certain demands outlined
in the letters were not met, he would upload more videos of John Doe's statement.

                                         ARGUMENT


       1.      Legal Standard

               Under the Bail Reform Act, Title 18, United States Code, Section 3141,^^.,
federal courts are empowered to order a defendant's detention pending trial upon a
determination that the defendant is either a danger to the community or a risk offlight. S^ 18
U.S.C. § 3142(e)(a judicial officer "shall" order detention if"no condition or combination of
conditions would reasonably assure the appearance ofthe person as required and the safety of
any other person and the community").

               A judicial officer is required to hold a hearing to determine whether any
condition or combination of conditions of release "will reasonably assure the appearance of
[the defendant] as required and the safety of any other person and the community" if, among
other reasons,the judicial officer finds that the case "involves a serious risk that[the defendant]
will flee, or a serious risk that [the defendant] will obstruct or attempt to obstruct justice, or
threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective
witness or juror." 18 U.S.C. § 3142(f)(2). "[l]n determining whether there are conditions of
release that will reasonably assure the appearance of the person as required and the safety of
any other person and the community" the judicial officer is required to consider the available
information concerning; (1) the nature and circumstances of the offenses charged; (2) the
weight of the evidence against the defendant; (3) the history and characteristics of the
defendant; and (4) the nature and seriousness of the danger to any person or the community
that would be posed by the defendant's release. See 18 U.S.C. § 3142(g).

               At a detention hearing, the government bears the burden of establishing by a
preponderance of the evidence tliat the defendant is a risk of flight and that no condition or
combination of conditions of release will reasonably assure the defendant's appearance as
required. See United States v. Jackson. 823 F.2d 4, 5 (2d Cir. 1987). A finding that "no
condition or combination of conditions will reasonably assure the safety of any other person
and the community shall be supported by clear and convincing evidence." 18 U.S.C. § 3142(f).


        ® "SMH"is shorthand for "shaldng my head." Tawanna presumably was "shaking her
head" because she could not believe that a 5-9 Brims member would provide information
about murders to law enforcement.
 Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 6 of 7 PageID #: 45




"The rules concerning admissibility of evidence in criminal trials do not apply to the
presentation and consideration ofinformation at the hearing" and the govenunent is entitled to
proceed by proffer. Id

        II.    The Defendant Poses a Serious Risk of Obsti'uction Absent a Substantial Bond
               and Meaningful Sr)ecial Conditions

               The defendant is a danger to the community and thus, if released, significant
special conditions should be set in light of(1) the nature and circumstances of the offenses,
including that the charged crimes are crimes of obstruction that exposed people to the risk of
violent retribution; (2) the strength of the govermnent's case against the defendant; (3) the
history and personal circumstances ofthe defendant, including her ties to a violent street gang;
and (4) the risk of further obstruction, evidenced by the nature of the chai'ged crimes and
further substantiated by Tawanna's abuse of a position of trust.

               First, the charges in the indictment are incredibly serious due to the nature of
the chai'ged obstruction which was intended not only to hamper a criminal investigation but
also to provoke a violent response from a dangerous street gang. Even when there are no
"allegations of violence or threats aimed against witnesses"—a far cry from this case—
obstruction and witness tampering pose a risk of "harm [to] the integrity of the trial" and
provides an independent basis for pretrial detention. United States v. LaFontaine. 210 F.3d
125, 134-35 (2d Cir. 2000) (upholding detention based on the fact that the defendant
"persistently 'fed' [a witness] information with the expectation that she would adopt it"); see
also United States v. Millan. 4 F.3d 1038, 1048 (2d Cir. 1993) (finding that obstructive
conduct, including threatened witness tampering,"fit within" the concept of"criminal activity
to the detriment of the community" forming a basis for the defendant's detention). The risk
that Tawanna will engage in further obstructive behavior and that serious violence, including
death, could result is high. This is particularly true here in light of Tawanna's affiliation with
the 5-9 Brims gang,a violent criminal organization that she has tapped into and could continue
to utilize.


               Second,the government's case against the defendant is very strong. On the day
that the videos were posted, Tyquan told Tawanna to post one video and to send another to a
specific person. The electronic evidence will demonstrate that the videos were posted from
Tawanna's apartment, using Tawanna's wireless internet and a Google account that Tawanna
was able to access because she had been sent the access codes. Tawanna also discussed the
videos throughout the day of their posting, expressing happiness at their broad dissemination.
Moreover, a title was added to the John Doe video that served to promote its dissemination
to—and enflame the anger of—"NYC Brim gang members," with the understanding that tire
gang regularly sanctioned violence against so-called snitches.

               Third, the defendant's personal circumstances further weigh in favor of a
substantial bond with restrictive release conditions or, absent that, detention. Tawanna is in
close contact with several members the 5-9 Brims and has apparently repeatedly passed
messages on behalf of the gang, as demonstrated by the letters exchanged between gang
 Case 1:19-cr-00358-PKC Document 9 Filed 08/13/19 Page 7 of 7 PageID #: 46




members that were recovered from her house, several of which reference acts of violence. The
instant crime was committed with the goal of inciting 5-9 Brims members and associates to
commit crimes of violence and to obstruct a legal investigation. There is strong reason to
believe that Tawanna could engage in such behavior again, tapping into the same network of
gang associates, including by accessing the internet, making and receiving telephone calls and
sending letters thi-ough the mail. Therefore, without ensuring that Tawanna is prevented from
having contact with members of the Bloods and accessing the internet or participating in
umnonitored telephone calls, there is no way to ensure that Tawanna would not continue to
engage in witness tampering and obstruction ofjustice.

               Finallv, there is a high risk that Tawanna will continue to commit acts of
obstruction as evidenced by her charged conduct. She has exhibited a lack of deten-ence in the
face of criminal charges—it was Tyquan's underlying criminal case that in fact spurred her
charged acts of obstruction. Now that both of them face new criminal charges, the risk of
renewed and additional obstructive behavior is heightened. Tawanna was a willing and active
participant in efforts by 5-9 Brims gang members to identify and expose potentially
cooperating witnesses even while logged into a protected DOJ computer system—so there is
no sufficient assurance that she would not do so while out on bail. There is absolutely no
guarantee that Tawanna would refrain from tapping into and abusing any of the resources at
her fingertips in the face of serious criminal charges if released without sufficient oversight.

                                       CONCLUSION

              For the reasons set forth above, the government respectfully submits that
Tawanna poses a significant risk of obstructing justice and tampering with witnesses absent a
substantial bond and significant restrictions on her liberty. As such, the government requests
that Tawanna be released on a substantial bond with the special conditions outlined herein, and
as recommended by Pretrial Services, to mitigate the threat that she poses to the administration
ofjustice.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:    Js/
                                                   Jennifer M. Sasso
                                                   Drew G. Rolle
                                                   Nicholas J. Moscow
                                                   Assistant U.S. Attorneys
                                                   (718)254-7000
